Order dismissing complaint as to respondent Sells upon the grounds that it fails to state facts sufficient to constitute a cause of action and that the court has not jurisdiction of the cause of action, reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 costs. The complaint states facts sufficient to constitute a cause of action against respondent Sells. (Wright v. Shanahan, 61 Hun 264; 83 Hun 615, mod. 149 N. Y. 495.) The Supreme Court has jurisdiction of the alleged cause of action. (Khynders v. Greene, 255 App. Div. 401; Pauchogue Land Cory. v. State Park Comm., 243 iN. Y. 15.) Hagarty, Acting P. J., Johnston, Adel and Sneed, JJ., concur; Nolan, J., not voting. [See 273 App. Div. 785.]